                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF OKLAHOMA

DANIEL H. WILLIS,                          )
                                           )
              Plaintiff,                   )
                                           )      Case No. CIV-16-437-SPS
       v.                                  )
                                           )
COMMISSIONER of the Social                 )
Security Administration,                   )
                                           )
              Defendant.                   )

                    OPINION AND ORDER AWARDING
                 ATTORNEY’S FEES UNDER 42 U.S.C. § 406(b)

       The Plaintiff appealed the decision of the Commissioner of the Social Security

Administration denying his request for benefits. The Court reversed the Commissioner’s

decision and remanded the case for further proceedings. On remand, the Administrative

Law Judge (“ALJ”) found that the Plaintiff was disabled and awarded him $62,833.50 in

past-due benefits. The Plaintiff’s attorney now seeks an award of fees pursuant to 42

U.S.C. § 406(b)(1). For the reasons set forth below, the Court finds that the Plaintiff’s

Motion for Attorney Fees Pursuant to 42 U.S.C. § 406(b) [Docket No. 27] should be

granted and that Plaintiff’s attorney should be awarded $9,708.38 in attorney’s fees.

       The Court must initially determine if the motion at issue is timely. Section 406(b)

does not address when a motion for attorneys’ fees should be filed, so the Tenth Circuit

has instructed held that “the best option . . . is for counsel to employ Federal Rule of Civil

Procedure 60(b)(6) in seeking a § 406(b)(1) fee award.” McGraw v. Barnhart, 450 F.3d

493, 505 (10th Cir. 2006). Thus, a Section 406(b) motion for attorneys’ fees must be filed
within a reasonable time of receipt of the notice of award. See generally Fed. R. Civ. P.

60(c)(1) (“A motion under Rule 60(b) must be made within a reasonable time[.]”). In this

district, “a reasonable time” means within thirty days of issuance of the notice of award

unless there is good reason for a lengthier delay. See, e. g., Harbert v. Astrue, 2010 WL

3238958 at *1 n. 4 (E.D. Okla. Aug. 16, 2010) (slip op.) (“The Court notes here that while

no explanation is needed for a Section 406(b)(1) motion filed within thirty days of issuance

of the notice of appeal, lengthier delays will henceforth be closely scrutinized for

reasonableness, including the reasonableness of efforts made by appellate attorneys to

obtain a copy of any notice of award issued to separate agency counsel.”). The motion for

attorneys’ fees in this case was filed on June 13, 2019, fifty-nine days after the Notice of

Award was issued on April 15, 2019. See Docket No. 27, Ex. 1. In response to the Court’s

Order requesting a supplement as to Counsel’s delay in timeliness, counsel for Plaintiff

indicated that he erroneously believed he had sixty days to file the motion, attributing his

mistake to 60-day deadlines in other federal district courts, but that he is now aware that

the motion should be made within thirty days. The Court is not entirely satisfied with this

explanation in that it did not indicate a diligence in following up on this case and further

indicates a failure to read previous Orders issued by this Court for his client, but inasmuch

as there are no timeliness objections by the Commissioner, the Court declines to find that

the motion was not filed within a reasonable time under Fed. R. Civ. P. 60(b)(6). The

Court therefore finds that the motion for attorneys’ fees under Section 406(b) is timely.

       When “a court renders a judgment favorable to a claimant under this subchapter

who was represented before the court by an attorney, the court may determine and allow

                                             -2-
as part of its judgment a reasonable fee for such representation, not in excess of 25 percent

of the total of the past-due benefits to which the claimant is entitled by reason of such

judgment[.]” 42 U.S.C. 406(b)(1)(a). The 25% does not include any fee awarded by the

Commissioner for representation in administrative proceedings pursuant to 42 U.S.C.

§ 406(a). Wrenn v. Astrue, 525 F.3d 931, 937 (10th Cir. 2008) (“Based on the plain

language and statutory structure found in § 406, the 25% limitation on fees for court

representation found in § 406(b) is not itself limited by the amount of fees awarded by the

Commissioner.”). The amount requested in this case is $9,708.38, approximately 15.5%

of the Plaintiff’s past-due benefits in accordance with the applicable attorney fee

agreement. See Docket No. 27, Ex. 3. The Court therefore need only determine if this

amount is reasonable for the work performed in this case. Gisbrecht v. Barnhart, 535 U.S.

789, 807 (2002) (“[Section] 406(b) does not displace contingent-fee agreements as the

primary means by which fees are set for successfully representing Social Security benefits

claimants in court. Rather, § 406(b) calls for court review of such arrangements as an

independent check, to assure that they yield reasonable results in particular cases.”).

Factors to consider include: (i) the character of the representation and results achieved,

(ii) whether any dilatory conduct might allow attorneys to “profit from the accumulation

of benefits during the pendency of the case in court[,]” and (iii) whether “the benefits are

[so] large in comparison to the amount of time counsel spent on the case” that a windfall

results. Id. at 808, citing McGuire v. Sullivan, 873 F.2d 974, 983 (7th Cir. 1989) (reducing

fees for substandard work); Lewis v. Secretary of Health & Human Services, 707 F.2d 246,

249-50 (6th Cir. 1983) (same); Rodriguez v. Bowen, 865 F.2d 739, 746-47 (6th Cir. 1989)

                                             -3-
(noting fees are appropriately reduced when undue delay increases past-due benefits or fee

is unconscionable in light of the work performed); Wells v. Sullivan, 907 F.2d 367, 372

(2nd Cir. 1990) (court should consider “whether the requested amount is so large as to be

a windfall to the attorney”). Contemporaneous billing records may be considered in

determining reasonableness. Gisbrecht, 535 U.S. at 808 (“[T]he court may require the

claimant’s attorney to submit, not as a basis for satellite litigation, but as an aid to the

court’s assessment of the reasonableness of the fee yielded by the fee agreement, a record

of the hours spent representing the claimant and a statement of the lawyer’s normal hourly

billing charge for noncontingent-fee cases.”), citing Rodriguez, 865 F.2d at 741.

       Based on the factors enunciated in Gisbrecht, the Court concludes that $9,708.38 in

attorney’s fees is reasonable for the work done in this case. First, the attorney ably

represented the Plaintiff in his appeal to this Court and obtained excellent results on his

behalf, i. e., a reversal of the Commissioner’s decision denying benefits and remand for

further consideration. The Plaintiff’s success on appeal enabled him not only to prevail in

his quest for social security benefits, but also to obtain $6,831.50 in attorney’s fees as the

prevailing party on appeal under the Equal Access to Justice Act, 28 U.S.C. § 2412(d). See

Docket No. 26. This amount received will essentially reduce any amount awarded from

his past-due benefits pursuant to Section 406(b). Second, there is no evidence that the

Plaintiff’s attorney caused any unnecessary delay in these proceedings.            Third, the

requested fee does not result in any windfall to the Plaintiff’s attorney, who spent a total of

41.9 hours on this appeal. See Docket No. 27, Ex. 5. This would equate to a rate of $231.70

per hour at most, which is hardly excessive given that the fee was contingent and the risk

                                              -4-
of loss was not negligible. The Court therefore concludes that the requested fee of

$9,708.38 is reasonable within the guidelines set by Gisbrecht.

       It is not clear whether the Commissioner retains sufficient funds to pay the

$9,708.38 awarded to the Attorney herein under Section 406(b)(1). If, however, for any

reason the Commissioner may not have sufficient funds on hand to satisfy the $9,708.38

awarded herein, the Plaintiff’s attorney will have to recover the difference from the

Plaintiff himself, not from his past-due benefits. See Wrenn, 525 F.3d at 933 (“If the

amount withheld by the Commissioner is insufficient to satisfy the amount of fees

determined reasonable by the court, the attorney must look to the claimant, not the past-

due benefits, to recover the difference.”). Furthermore, because the $9,708.38 awarded

herein pursuant to Section 406(b)(1) exceeds the $6,831.50 previously received by the

Plaintiff as part of the EAJA fee award, the Plaintiff’s attorney must refund the latter

amount to the Plaintiff. See Weakley v. Bowen, 803 F.2d 575, 580 (10th Cir.1986).

       Accordingly, the Plaintiff’s Motion for Attorney Fees Pursuant to 42 U.S.C.

§ 406(b) [Docket No. 27] is hereby GRANTED. The Court approves an award of attorney

fees in the amount of $9,708.38 to the Plaintiff’s attorney pursuant to 42 U.S.C. § 406(b)(1)

and directs the Commissioner to pay to the Plaintiff’s attorney the balance of any past-due

benefits in his possession up to said amount.

       IT IS SO ORDERED this 24TH day of July, 2019.




                                             -5-
